PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On June 26, 2001, claimant was driving across a bridge on Route 250 near Belton, Marshall County, when her vehicle struck a portion of guardrail which was protruding into the travel portion of the north end of the bridge causing damage to the vehicle’s right rear tire and rim.
2. Respondent was responsible for the maintenance of this bridge on Route 250 in Marshall County on the date of this incident and respondent failed properly to maintain this portion of Route 250.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $290.31.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 250 in Marshall County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $290.31.
Award of $290.31.